*574Appeal by the defendant from an order of the Supreme Court, Nassau County (Donnino, J.), dated January 13, 2005, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The defendant was presumptively a level three sex offender based upon his history of drug and alcohol abuse and other factors which were not contested by him, resulting in 115 points on the risk assessment instrument, which was five points higher than that required for a presumptive level three sex offender. The Supreme Court considered the defendant’s successful completion of substance abuse treatment in determining whether there should be a downward departure from the risk assessment recommendation. In the exercise of its sound discretion (see People v McCormick, 21 AD3d 1221, 1222 [2005]), the Supreme Court declined to grant a downward departure from the presumptive risk assessment, after weighing the defendant’s recent success against his lengthy history of substance abuse.